DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, drawn to a cap comprising a storage compartment, in the reply filed on February 10, 2021 is acknowledged.
Applicant alleges that Claims 1 and 17 have been amended to also fall within Group II consistent with the restriction requirement and alleges that examination should proceed as to Claims 1-20.
Examiner acknowledges that there is no longer a basis in restriction between Groups I, II, and III in view of the amendments.
The restriction requirement has been withdrawn.

Information Disclosure Statement
The information disclosure statement filed November 4, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  FR 2949303 has been listed as a foreign patent document on the information disclosure statement filed November 4, 2020 but a copy has not been furnished by applicant.  It has been placed 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the cartridge opener being a structure associated with beverage vessel 600 as depicted in FIGS. 10A-10B as described in the specification (Specification, Paragraph [0065]).  The disclosure recites the beverage vessel 600 including an upper end 620 defining an opening 630 and including a cartridge opener 650 located within the beverage vessel 600 at upper end 620 (Specification, Paragraph [0065]).  FIGS. 10A-10B appear to show cartridge opener 650 suspended in air at upper end 620.  It is unclear how the cartridge opener 650 is capable of being disposed at upper end 620.  The force of gravity would cause cartridge opener 650 to fall since FIGS. 10A-10B do not show any structure that supports cartridge opener 650 in the middle of the upper end 620.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Objections
Claims 8, 10, and 17 are objected to because of the following informalities:
Claim 8 recites the limitation “A cap for a beverage ingredient cartridge comprising” in line 1.  It appears the claim should recite “A cap for a beverage ingredient cartridge, the cap comprising” in order to directly refer to the structure that the term “comprising” modifies.
Claim 10 recites the limitation “wherein when the separable region separates from base” in lines 1-2.  It appears the claim should recite “wherein when the separable region separates from the base” for grammatical purposes.
Claim 17 recites the limitation “A method for dispensing beverage ingredients from a beverage ingredient cartridge comprising” in lines 1-2.  It appears the claim should recite “A method for dispensing beverage ingredients from a beverage ingredient cartridge, the method comprising” in order to directly refer to the phrase that the term “comprising” modifies.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claims 9, 13, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “wherein the line of weakness at least partially follows a shape of the column” in lines 3-4.  It is unclear what the term “follows” means in the context of the claim.  For purposes of examination Examiner interprets the claim to require the line of weakness to surround the column in view of applicant’s disclosure (Specification, Paragraph [0046]).
Claim 13 recites the limitation “a column” in lines 2-3.  It is unclear if this refers to “a column” recited in Claim 8, line 4 or to an entirely different column.
Claim 15 recites the limitation “a separable region” in lines 1-2.  It is unclear if this refers to “a separable region” recited in Claim 8, line 6 or to an entirely different separable region.
Claim 17 recites the limitation “a beverage ingredient cartridge” in line 3.  It is unclear if this refers to “a beverage ingredient cartridge” recited in Claim 17, lines 1-2 or 
Clarification is required.
Claims 18-20 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moscovitz US 2002/0066677 in view of Lantos et al. US 2007/0102306.
Regarding Claim 1, Moscovitz discloses a beverage ingredient cartridge comprising a container (water bottle) having a closed lower end and an open upper end wherein the container is capable of storing a first beverage ingredient.  A cap (device 10) is secured within the open upper end of the container (water bottle).  The cap (device 10) comprises a storage compartment comprising a base and a sidewall extending from a perimeter of the base in a direction away from a closed lower end of the container (water bottle), a column (piston 13) extending from the base of the storage compartment and spaced apart from the sidewall wherein the column (piston 13) extends from the base, and a plastic film (seal 22) secured to a rim at an upper end of the sidewall and to the column (piston 13) wherein the plastic film (seal 22) seals the storage compartment (‘677, FIG. 1) (‘677, Paragraphs [0024]-[0025]).

    PNG
    media_image1.png
    722
    619
    media_image1.png
    Greyscale

Moscovitz is silent regarding a line of weakness defining a separable region of the base.
Lantos et al. discloses a cap (top reservoir member 150) comprising a storage compartment (reservoir 124) comprising a base and a sidewall extending from a perimeter of the base wherein the storage compartment (reservoir 124) is capable of storing a beverage ingredient (additive 163), a column (ram 118) spaced apart from the 
Both Moscovitz and Lantos et al. are directed towards the same field of endeavor of caps comprising a beverage ingredient and a column disposed in said caps for opening the cap and dispensing the beverage ingredient stored in the cap into a beverage container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cap of Moscovitz and incorporate a line of weakness defining a separable region of the base as taught by Lantos et al. in order to more easily break the base of the cap so that the beverage ingredients are dispensed from the storage compartment of the cap into the beverage container.
Further regarding Claim 1, the limitations “wherein the container is configured to store a first beverage ingredient,” “wherein the storage compartment is configured to store a second beverage ingredient” and “wherein upon application of a force to the column, the separable region separates from the base and the plastic film tears such that the storage compartment and the container are open to an environment outside of the beverage ingredient compartment” are seen to be recitations regarding the intended use of the “beverage ingredient cartridge.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Moscovitz modified with Lantos et al. and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 2, Moscovitz discloses an outer surface of the container being substantially continuous with an outer surface of the cap (‘677, FIG. 4).  The term “substantially” indicates that the outer surface of the container and the outer surface of the cap need not necessarily be flush with one another.
Regarding Claim 4, Lantos et al. discloses the cap being secured to the container (container 164) via snap fit (‘306, Paragraph [0057]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connection engagement means between the cap and the container of Moscovitz to be connected 
Regarding Claim 5, Moscovitz discloses the container comprising a neck at the open upper end wherein the sidewall of the cap is in facing engagement with the neck of the container within the open upper end of the container (‘677, FIG. 4).
Regarding Claim 8, Moscovitz discloses a cap (device 10) capable of being attached to a beverage ingredient cartridge (water bottle).  The cap (device 10) comprises a storage compartment comprising a base and a sidewall extending from a perimeter of the base, a column (piston 13) extending from the base of the storage compartment and spaced apart from the sidewall wherein the column (piston 13) extends from the base, and a plastic film (seal 22) secured to a rim at an upper end of the sidewall and to the column (piston 13) wherein the plastic film (seal 22) seals the storage compartment (‘677, FIG. 1) (‘677, Paragraphs [0024]-[0025]).
Moscovitz is silent regarding a line of weakness defining a separable region of the base.
Lantos et al. discloses a cap (top reservoir member 150) comprising a storage compartment (reservoir 124) comprising a base and a sidewall extending from a perimeter of the base wherein the storage compartment (reservoir 124) is capable of storing a beverage ingredient (additive 163), a column (ram 118) spaced apart from the sidewall, and a line of weakness (frangible pathways 113) defining a separable region of the base (‘306, FIG. 12) (‘306, Paragraphs [0050] and [0054]).

    PNG
    media_image2.png
    634
    849
    media_image2.png
    Greyscale

Both Moscovitz and Lantos et al. are directed towards the same field of endeavor of caps comprising a beverage ingredient and a column disposed in said caps for opening the cap and dispensing the beverage ingredient stored in the cap into a beverage container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cap of Moscovitz and incorporate a line of weakness defining a separable region of the base as taught by Lantos et al. in order to more easily break the base of the cap so that the beverage ingredients are dispensed from the storage compartment of the cap into the beverage container.
Further regarding Claim 8, the limitations “for a beverage ingredient cartridge,” “wherein the storage compartment is configured to store a beverage ingredient,” and 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Moscovitz modified with Lantos et al. and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 9, Lantos et al. discloses the column (ram 118) comprising a transverse cross sectional area including a linear section having a first side opposite a second side, a first curved piece on the first side and a second curved piece on the second side wherein the line of weakness (frangible pathways 113) at least partially follows a shape of the column (ram 118), i.e. the line of weakness (frangible pathways 113) surrounds the column (ram 118) (‘306, FIG. 12).
Regarding Claim 10, the limitations “wherein when the separable region separates from base the plastic film remains connected to the column and separates from the rim” are limitations with respect to the intended use of the cap and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 8 provided above.
Regarding Claim 11, Lantos et al. discloses fins extending inwardly from the sidewall (‘306, FIG. 12).
Further regarding Claim 11, the limitations “that define flow paths when the plastic film breaks away from the rim” are limitations with respect to the intended use of the cap and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 8 provided above.
Regarding Claim 13, Lantos et al. discloses the separable region being one of a plurality of separable regions wherein each of the plurality of separable regions comprises a column (ram portions 117, 118) (‘306, FIG. 12) (‘306, Paragraph [0054]).
Regarding Claim 14, the limitations “wherein the force required to break the line of weakness is about 5 to about 40 pound force” are limitations with respect to the 
Regarding Claim 15, Lantos et al. discloses the column (ram 118) being centrally positioned on the separable region (‘306, FIG. 12) (‘306, Paragraph [0050]).
Further regarding Claim 15, Moscovitz modified with Lantos et al. is silent regarding the line of weakness having a circular shape.  However, the configuration of the claimed line of weakness is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed line of weakness was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 16, Moscovitz discloses the line of weakness comprising a groove (recess 112) formed on a lower surface of the base of the storage compartment (reservoir 124) (‘306, FIG. 12) (‘306, Paragraph [0052]).
Regarding Claim 17, Moscovitz modified with Lantos et al. discloses the cap of Claim 8 as enumerated in the rejections of Claim 8 provided above.  Moscovitz discloses a method for dispensing beverage ingredients from a beverage ingredient cartridge (‘677, Paragraph [0013]).  The method comprises applying a force to a beverage ingredient cartridge (‘677, Paragraph [0025]).  The beverage ingredient cartridge comprises a container storing a beverage ingredient.  The cap (device 10) is secured to an upper end of the container and stores a second beverage ingredient (‘677, FIG. 4) (‘677, Paragraph [0013]).  The column (piston 13) is disengaged from the base of the cap (device 10) by application of the force such that the plastic film (seal 22) tears and the separable region is separated from the base of the cap (device 10) and 
Regarding Claim 19, Moscovitz discloses applying the force to the column (piston 13) of the cap (device 10) being performed by a cartridge opener (protruding portion 24) applied along a longitudinal axis of the beverage ingredient cartridge (‘677, Paragraph [0025]).
Regarding Claim 20, Moscovitz discloses the column (piston 13) being disengaged from the base of the cap (device 10) wherein the plastic film (seal 22) separates from the rim and remains attached to the column (piston 13) (‘677, FIG. 4).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moscovitz US 2002/0066677 in view of Lantos et al. US 2007/0102306 as applied to claim 1 above in further view of Edwards et al. US 2018/0134470 and Westphal et al. US 2004/0026422.
Regarding Claim 3, Moscovitz discloses the cap (device 10) being made of a plastic material (‘677, Paragraph [0032]) and the plastic film (seal 22) being made of a plastic material (‘677, Paragraph [0026]).
 Moscovitz modified with Lantos et al. is silent regarding the container, the cap, and the plastic film each comprising recyclable plastic materials.
Edwards et al. discloses a beverage cap and beverage container both being made from recyclable materials (‘470, Paragraph [0019]).  Westphal et al. discloses a container and a breakable plastic sealing film both being made from a recyclable plastic material (‘422, Paragraph [0053]).
Moscovitz, Edwards et al., and Westphal et al. are all directed towards the same field of endeavor of plastic containers closed by plastic caps.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material of Moscovitz of the plastic cap, the plastic film, and the container to be made of recyclable plastics as taught by the combination of Edwards et al. and Westphal et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moscovitz US 2002/0066677 in view of Lantos et al. US 2007/0102306 as applied to claim 1 or claim 8 above in further view of Clarkson US 2014/0326725.
Regarding Claims 6 and 12, Moscovitz modified with Lantos et al. is silent regarding an oxygen scavenger having an annular configuration wherein the oxygen scavenger is arranged on an underside of the base of the storage compartment such that the oxygen scavenger surrounds the separable region.
Clarkson discloses a beverage container cap (closure 1) comprising an oxygen scavenger (flat disk member 23a) having an annular configuration wherein the oxygen scavenger (flat disk member 23a) is arranged on an underside of the base of the storage compartment such that the oxygen scavenger (flat disk member 23a) surrounds the separable region (‘725, FIG. 13) (‘725, Paragraph [0069]).

    PNG
    media_image3.png
    547
    782
    media_image3.png
    Greyscale

Both Moscovitz and Clarkson are directed towards the same field of endeavor of beverage container caps.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cap of Moscovitz and incorporate an oxygen scavenger having an annular configuration wherein the oxygen scavenger is arranged on an underside of the base of the storage compartment such that the oxygen scavenger surrounds the separable region as taught by Clarkson in order to decrease the oxygen levels of the beverage container to increase the shelf life of the contents of the beverage container.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moscovitz US 2002/0066677 in view of Lantos et al. US 2007/0102306 as applied to claim 1 or claim 17 above in further view of Schwartzman US 3,548,562.
Regarding Claim 7, Moscovitz modified with Lantos et al. discloses the beverage ingredient cartridge of Claim 1 as enumerated in the rejections of Claim 1 provided above.  The system further comprises a liquid beverage ingredient disposed within the container (‘677, Paragraph [0028]).  A dry beverage ingredient (drink powder) is disposed within the storage compartment of the cap (device 10) (‘677, Paragraph [0032]).  A beverage vessel contains a liquid (‘677, FIG. 4) (‘677, Paragraph [0025]).
Moscovitz modified with Lantos et al. is silent regarding the cartridge opener being disposed on the beverage vessel.
Schwartzman discloses a container (container 14) having a closed lower end and an open upper end wherein the container (container 14) is capable of storing a first beverage ingredient and a plastic film (frangible seal 16) that seals a storage compartment (‘562, Column 2, lines 7-26).  The container (container 14) is a beverage vessel having a cartridge opener (rods 36) and contains a liquid wherein the cartridge opener (rods 36) breaks the plastic film (frangible seal 16) (‘562, FIG. 4) (‘562, Column 2, lines 66-72).

    PNG
    media_image4.png
    607
    590
    media_image4.png
    Greyscale

Both Moscovitz and Schwartzman are directed towards the same field of endeavor of beverage containers containing two beverage ingredients initially stored in different compartments separated by a sealing film.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cartridge opener of Moscovitz to be disposed on the beverage vessel since Schwartzman teaches that incorporating a cartridge opener that facilitates mixing between two separate compartments in a beverage container via breaking a sealing film was known in the art.
Further regarding Claim 7, the limitations “wherein when the beverage ingredient cartridge is inverted and is engaged with the cartridge opener of the beverage vessel, the cartridge opener pushes the column into the container and thereby breaks the 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Moscovitz modified with Lantos et al. and Schwartzman and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present 
Regarding Claim 18, Schwartzman discloses inverting the beverage ingredient cartridge prior to applying the force to the column of the cap such that dispensing the first and second beverage ingredient occurs under the force of gravity (‘562, Column 2, lines 42-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Valentine US 2010/0140209 discloses a cap (universal bottle cap 10) for a beverage ingredient cartridge (‘209, Paragraph [0089]) wherein the cap (universal bottle cap 10) comprises a storage compartment (capsule 26) comprising a base and a sidewall extending from a perimeter of the base wherein the storage compartment (capsule 26) stores a beverage ingredient (‘209, Paragraph [0103]), a column (second means 40) extending from the base of the storage compartment (capsule 26) and spaced apart from the sidewall wherein the column (second means 40) extends from the base, and a plastic film secured to the column (second means 40) wherein the plastic film seals the storage compartment (capsule 26) (‘209, FIG. 1) (‘209, Paragraph [0104]).
Sheldon et al. US 2017/0073143 discloses a frangible cap comprising a base that is scored, perforated, or has a thinner wall thickness (‘343, FIG. 2) (‘343, Paragraph [0023]).
Giraud et al. US 2017/0305613 discloses a food container (‘613, Paragraph [0055]) comprising an oxygen reducer (‘613, FIGS. 4A-4B) (‘613, Paragraph [0039]).
Takayama et al. US 2019/0118991 discloses inverting a food container (‘991, FIGS. 4-5) (‘991, Paragraph [0103]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ERICSON M LACHICA/Examiner, Art Unit 1792